 BRIGHT FOODS,INC.553Bright Foods,Inc.andCannery Warehousemen,Food Proc-essors, Drivers&Helpers, Local 748, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Petitioner.Case No. 20-RC-4010.February 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Natalie P. Allen, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accord with the parties' agreement, that the follow-ing employees constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act :All employees of the Employer at its Turlock, California, plant,excluding office clerical employees, guards, and supervisors as definedin the Act.It was stipulated that the superintendent, assistant superintendent,and head floorlady are supervisors as defined in the Act.The Em-ployer, contrary to the Petitioner, would also exclude as supervisors'The instant petition was filed on November 30, 1959, subsequent to the filing ofcharges by California Association of Employers, on behalf of the Employer, in Case No.20-CP-1, that the Petitioner herein was picketing in violation of Section 8(b) (7) (c) ofthe amended ActBecause of such charges, the Regional Director for the TwentiethRegion converted the instant petition to an expedited election proceeding under the firstproviso of Section 8(b) (7) (c) and, under the authority of Section 101 23(c) of theBoard's Statements of Procedure, ordered the hearing which was held herein'At the outset of the hearing, the Petitioner contended, on various grounds, that theinstant proceeding should have been conducted solely under Section 9(c) of the Act.The hearing officer denied certain motions based upon such contention and referred to theBoard a motion to dismiss the petitionThe Petitioner excepted thereto.However, asthe 8(b) (7) (c) charges are still pending, the petition herein was properly converted to anexpedited election proceeding.Moreover, as in a regular 9(c) proceeding, a hearing hasbeen held at which the parties have availed themselves of the opportunity to express theirpositions fully as to the issues, and no claim is made-and it does not appear-that anyprejudice has resulted to either party by reason of the procedure followed herein by theRegional Director or the hearing officer.We therefore affirm the hearing officer's rulingson these motions and hereby deny the motion to dismiss.We also affirm the hearingofficer's denial of the Petitioner's request that the proceeding be delayed until theissuanceof regulations by the Board with respect to the eligibility of strikers to voteIn an election.For the reasons indicated below, the hearing officer properly refused to admit testimonyas to whether strikers have been permanently replaced and the number of strikers towhom the Petitioner is currently paying strike benefits.126 NLRB No. 69. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo floorladies, the cleanup foreman, and the cookroom foreman.Asthe evidence is in conflict with respect to the status of these classifica-tions we shall permit employees in such classifications to vote subjectto challenge.5.The Employer contends that strikers are ineligible to vote on thegrounds that (1) they are "recognition"and not "economic" strikers,(2) the amendment to Section 9(c) (3) does not apply to strikers suchas these who went on strike prior to the effective date of the amend-ment, (3) the strike is not current, and (4) all strikers have beenpermanently replaced.On May 6, 1959, the Petitioner made a written demand upon theEmployer for recognition and a contract.The Employer did notreply.On June 23, 1959, the Petitioner instituted a strike, par-ticipated in by some 87 of about 114 employees, and commencedpicketing the Employer in support of its demands.The picketingcontinued until December 3, 1959.Although there was no picketingat the time of the hearing, the Petitioner continued to hold weeklymeetings of the strikers and the Employer admits that the Petitionerwas then engaged in activities with the object of-obtaining recognition.Contrary to the Employer, we find that the strike against the Em-ployer is currently in progress and that the strikers are economicstrikers.The Board has stated that strikers are presumed to be"economic" unless they are found by the Board to be on strike over lm-fair labor practices of the Employer.'Further, as the provisions ofSection 9(c) (3), as amended, apply to "employees engaged in aneconomic strike," the fact that the economic strike is current is suf-ficient to bring the strikers within the amendment and it is im-material that the strike was initiated prior to its effective date.Finally, we need not at this time resolve the questions whether thestrikers have been permanently replaced, as the Employer offered toprove, and whether such fact would render them ineligible to vote.Inasmuch as the strike was still in progress at the time of the hearing,we shall, under ourPipe Machinerydoctrine,' defer allissues as toeligibility to vote of strikers and replacements until the election fordisposition by way of challenges.For the foregoing reasons, theEmployers' contention is rejected.'The Petitioner contends that the eligibility period for the electionshould be the payroll period immediately preceding the commence-ment of the picketing.We see no warrant, either in the provisions of3 SeeTimes Square Stores Corporation,79 NLRB 361, 364. See alsoColumbia PicturesCorporation,64 NLRB 490, 514.4The Pipe Machinery Company,76 NLRB 247;The Hertner Electric Company,115NLRB 820, 8226Our rejection of this contention should not be construed as indicating that the Boardhas prejudged in any respect any of the questions which may be raised by a challenge tothe eligibility of any voter in the election hereinafter directed. LADISH COMPANY555the amended Act or in the nature of the Employer's operations, forsuch a departure from our usual rules for determining eligibility tovote in Board elections.We shall therefore direct that an election beheld in accord with our usual practice.[Text of Direction of Election omitted from publication.]Ladish CompanyandTechnical Engineers Association (Inde-pendent),Petitioner.Case No. 13-RC-654d.February 9, 1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Albert Kleen, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all technical and pro-fessional employees at the Employer's Cudahy, Wisconsin, forgings,pipefittings, and related products plant.The Employer employsapproximately 5,000 people at this plant.Although several differentunits of employees are represented by various labor organizations,there is no bargaining history for any of the classifications in the traitrequested.The requested employees are assigned to the metallurgicaldepartment, which is responsible for the metallurgical quality of theEmployer's products; the inspection department (quality control) ;standards and methods department (time studies) ; engineeringdepartment, a manufacturing service department responsible fordesign, structure, and maintenance of equipment and utilities; andplanning department, which designs and oversees construction of newbuildings and facilities.The foregoing departments are located inthe manufacturing area of the plant.The two remaining depart-ments with which we are concerned, customs and fittings, are located1District No. 10, International Association of Machinists, AFL-CIO, intervened on thebasis of a showing of interest.126 NLRB No.,67.